 


110 HRES 110 IH: Honoring the life and achievements of George C. Springer, Sr., the Northeast regional director and a former vice president of the American Federation of Teachers.
U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 110 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2007 
Ms. DeLauro (for herself, Mr. Larson of Connecticut, Mr. Murphy of Connecticut, and Mr. Courtney) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Honoring the life and achievements of George C. Springer, Sr., the Northeast regional director and a former vice president of the American Federation of Teachers. 
 
 
Whereas George C. Springer, Sr., formerly Northeast regional director of the American Federation of Teachers (AFT), president of AFT Connecticut, and AFT vice president, was an accomplished union leader, a pillar of the civil rights community, a high school teacher and athletics coach, and a dedicated family man and devoted friend;  
Whereas George Springer was known by those who worked with him as a generous mentor, a conciliator, and a skilled problem-solver;  
Whereas George Springer, as president of AFT Connecticut, helped strengthen and expand the statewide organization to include not only teachers but also paraprofessionals and other school-related personnel, higher education faculty, healthcare professionals, and public employees, and united them around his vision of a shared destiny and a common commitment to quality services and professional integrity;  
Whereas George Springer was an AFT vice president for 13 years and served for 4 years as the chair of the AFT’s human rights and community relations committee;  
Whereas George Springer cared deeply about the cause of civil rights, was a leader in the National Commission for African American Education, a board member of Amistad America, Inc., vice president of the John E. Rogers African American Cultural Center, and president of the New Britain, Connecticut chapter of the National Association for the Advancement of Colored People;  
Whereas George Springer was born in the Panama Canal Zone in 1932, attended Central Connecticut State University, formerly Teachers College of Connecticut, and received a graduate degree from the University of Hartford;  
Whereas George Springer was a union activist throughout his 20-year teaching career in New Britain;  
Whereas George Springer succumbed on December 19, 2006, at the age of 74, after a long battle with cancer; and  
Whereas George Springer is survived by his wife, Gerri Brown-Springer, 4 children, 10 grandchildren, and 4 great-grandchildren: Now, therefore, be it  
 
That the House of Representatives honors George C. Springer, Sr. as a dedicated and pioneering leader, and a man of generous spirit who took on tough challenges with courage and compassion. 
 
